Mr. Justice Mercur
delivered the opinion of the court,
Ejectment in' Pennsylvania is an equitable action : Peebles v. Reading, 8 S. & R. 484. When brought to enforce the execution of an agreement to convey, it is a substitute for a bill in equity. When a party calls upon a court of equity to enforce specific performance he must show that he has himself been ready, prompt and desirous of performing on his part. If he has been guilty of gross laches and unreasonable delay, if he has slept on his rights, and by conduct, long persisted in, conveyed the idea that he had abandoned them, he cannot, after there has been a material change of circumstances affecting' the rights, interests and obligations of the parties, move a chancellor to decree specific performance: Parrish v. Koons, 1 Pars. 79; Patterson v. Martz, 8 Watts 374; Callen v. Ferguson, 5 Casey 247; DuBois v. Baum, 10 Wright 537; Miller v. Henlan, 1 P. F. Smith 265; Oadwalader’s Appeal, 7 Id. 158. It is true the rule is not held so strictly against one who is in possession defending. It is, however, generally by reason of his equities. When they are so weak as to present no substantial grounds for protection they must yield to the general rule. If possession be taken, and improvements be made, and expenditures be incurred, they will create a substantial equity.
The agreement under which the plaintiffs claim was executed in Eebruary 1856. It was for a mineral right, in consideration of $150, to be paid therefor. One-fourth of the purchase-money was to be paid by the first of May following, when the deed was to be executed, and the residue in three annual instalments thereafter. Twenty dollars, part of the first instalment, were paid at the execution of the agreement, and nothing more was ever paid. There was evidence indicating a willingness on the part of the vendor to convey on payment according to the contract; but no subsequent payment was made nor deed demanded. Neither the vendee nor those claiming under him took, any visible possession of the premises, they made no expenditure on them, they took no ore from them. After a lapse of nearly fifteen years, the defendants in error elected to consider the plaintiffs in error in the constructive possession, and brought this action of ejectment. In the meantime the lands had become of very great value, and the plaintiffs in error sought to revive equities which they had suffered to sleep for so many years. It was too late. The time to assert them had passed.
Judgment affirmed.